 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDBagel Bakers Council of Greater New York and, itsEmployer-MembersandBagel Bakers Union Local338 of the Bakery and Confectionery WorkersInternational Union of AmericaBagel Bakers Council of Greater New York and itsEmployer-MembersandBakeryDriversUnionLocal802,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Cases29-CA-887-1 and 29-CA-923-2February 19, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn March 28, 1968, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceedings, finding that Respondents had engagedin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondents had notengaged in certain other alleged unfair laborpracticesand recommended dismissal of theseallegations.Thereafter,RespondentsandtheGeneralCounsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and- the briefs,and the entire record in this case, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner, as modified herein.In finding the lockout of Local 338 members tobe violative of Section 8(a)(3) we do not adopt theTrialExaminer's statement that a lockout isunlawful unless an impasse in bargaining has beenreached.As Respondent's lockout was clearly in'As arguedby the GeneralCounsel on the basisof the record, we deletethe designation"AFL-CIO" with respect to Local 338whereveritappearsin the Trial Examiner'sDecision,and substitute"Local 338" for "Local802" in footnote 44 of the TrialExaminer'sDecisionand "Case29-CA-923-2" for "Case 29-CA-923-3"in the caption.We shall dismiss the complaint against FredLemberg and JerryLemberg d/b/a CulverBagel as the General Counsel has presented noevidencethat it hastaken overany of the employees of thepredecessorCulverBagel Bakery and hence there is no basis for concludmg that it is asuccessortoCulverBagelBakery.Accordingly,we delete the name ofFred Lemberg andJerry Lemberg d/b/a CulverBagels wherever it appearsin the TrialExaminer'sRecommended Order.violation of Section 8(d) and was in support ofRespondent'sbad-faithbargaining,we find thelockout to be unlawful whether or not an impassehas occurred.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyorders thatRespondents,BagelBakersCouncilofGreaterNewYorkanditsEmployer-Members,Bagel Box,Inc.,Bagel Town,Inc.,BensonBagel Bakery, CulverBagelBakery,Far Rockaway Bagel Bakery, Inc., Flatlands BagelBakery,Inc.,GoldenBagelCorp.,IslandPark-NassauBagelBakery,LaureltonBagelBakery,Nelson Bagel Bakery, Inc., Neptune BagelBakers,Inc.,RubensteinBagels,Inc.,JosephRubenstein,Morris Rubenstein and Herman Reiter,copartners doing business as RubensteinBagels,Tri-Boro Bagel Co., Inc., PopsBagelBakery, Inc.,and D & H Bagel Bakery, their respective officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.'Darling and Company,171NLR^No. 95 Member Brown adheres tohis dissent inDarlingand would find that the lockout,in the absence oflegitimate impasse, isper sea violation of Section 8(a)(3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Trial Examiner: These separatecomplaints,'consolidatedfortrialby the RegionalDirector'sOrder of July 18, were tried before me atBrooklyn,New York, between September 18 andSeptember 28. The complaint in Case 29-CA-887-1allegesin substance,thatBagelBakers Council of Greater NewYork (herein called the Council) and its employermembers (together with Council called Respondents),violatedSection 8(a)(1), (3), and (5) of the NationalLaborRelationsAct, as amended (herein called the Act),by engaging in, on and after December 19, 1966, surfacebargaining with Bagle Bakers Union Local 338 of BakeryandConfectioneryWorkersInternationalUnion ofAmerica, AFL-CIO (herein called Bakers or Local 338),in the negotiations for a contract to replace one betweensaid parties expiring January 31, and by locking out theiremployee members of Local 338 on February 1, andthereafter failing and refusing to reinstate them, and thatsaid lockout action was taken without complying with theprovision of Section 8(d)(3) and (4) of the Act, and toeffectuate and support Respondents' bad faith bargaining.In Case 29-CA-923-2, the complaintalleges insubstancethat the Council and its members violated Section 8(a)(1),(3), and (5) of the Act by refusing to bargain with BakeryDriversUnion Local 802, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (herein called Drivers, or Local802), for a contract to replace one between the parties,expiring January 31, and by locking out their employees'In Case 29-CA-887-1, the complaint issued June 30, on a charge filedFebruary 8, and amendedApril19 In Case 29-CA-923-2 complaint issuedJune 30,on a charge filed March 24 These and all dates hereaftermentioned are 1967, unless otherwise indicated.174 NLRB No. 101 BAGEL BAKERSCOUNCILmembers of Local 802, thereafter failing and refusing toreinstate them.The principalissueslitigatedare (1) whether theemployer-members of the Council, Local 338, and Local802, have manifestedan intentionto bargain collectivelyin a multiemployer unit; (2) whether certain Respondentsare liable as successors to employers whose business theyallegedly took over; (3) under the facts of thiscase was itnecessary for Respondents to comply with Section 8(d)(2),(3), and (4) of the Act, and if so, was there in fact lack ofsuch compliance, (4) was Respondent's bargaining withLocal 338 bad faith or surfacebargaining;(5)didRespondents refuse to bargain with Local 802, within themeaning of the Act; and (6) did Respondents lock out themembers of Local 802, or did the latter refuse to work, asRespondents contend, either on instructions from theirunion, or because of the picketing by Local 338 after thelock out of the latter.2At the trial, the respective parties were represented bycounsel,wereaffordedfullopportunitytoadduceevidence, to examine and cross-examine witnesses, and toargue orally on the record. The General Counsel madeoral argument,which is incorporated in the transcript, andalso submitted a brief. Respondents waived oral argument,but submitted a brief. Counsel for the respective unionsneither argued orally nor submitted a brief. The oralargument and briefs have been duly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:L FINDINGS OF FACTA. Businessof theRespondentsThe complaint in each of these casesnames asRespondent 14 employers' who are engaged in the NewYork metropolitan area in producing bagels which theydistribute both at wholesale, and through their own storesto the retail trade. The General Counsel concedes thatnone of the Respondents, considered alone, does asufficientvolumeofbusiness to satisfy any Boardstandard for the assertion of jurisdiction. By amendmentto their answer, made at the trial, it was admitted thatcollectivelyRespondents derive annual revenue in excessof$500,000 from their operations, annually receivedirectly or indirectly from outside the State of New Yorkflour and other materials valued at more than $50,000;and annually sell to supermarkets who themselves satisfy'Following issuance of the complaints here, the RegionalDirector filed apetition for injunction pursuant to Section10(j) of the Act, in the UnitedStatesDistrict Court for theEastern Districtof New York.Pursuant tostipulation of counsel, the Court deferredaction on the petition'until afterthe trial beforeme with the record so made to be deliveredto the Court,and on the basis thereof (supplementedby eitherparty should the needarise), the Court wouldmake its decision.After takingsome evidence tosupplement the recordmade before me, the Courton January 16, 1968,filed its opinion granting an injunctionon that aspect of the casebased onthe chargesfiled by Local338, but denying injunctive relief on`that aspectof the case which involvedLocal 802. The Court'sdecisionisnot yetreportedHowever, the Courtreserved for subsequent decision the questionwhether CulverBagels, allegedly a successor in interest to Culver BagelBakery, and whetherthe partnership known as Rubenstein Bagels is analter egoof Rubenstein Bagels, Inc., and whether said Respondents shouldbe bound byits injunction decree623the Board's retail jurisdictional standard, finished productsvalued in excess of $50,000.Whether the Board wouldassertjurisdictioninthe instant proceeding turns,therefore,on the issue hereafter discussed, whetherRespondentemployersconstitutedmultiemployerbargaining units for the purpose of bargaining with Locals338 and 802. The General Counsel urges an affirmativeanswer to the question, while Respondents contend theissuemustbe answered in the negative. Accordingly, myfindings with respect to commerce are deferred until theissueofmultiemployerbargainingunits is hereafterconsidered and resolved.'B. Background and History of BargainingFor some years Local 338 has had contractual relationswith employers in the bagel baking industry in the NewYork area. Bargaining for such contracts has beenbetween said Local on the one hand, and RespondentCouncil on the other, the latter through a committee of itsmembers headed by Isadore Glass, president of saidcouncil.' The agreement when reached became the basicindustry-wide contract. In the past, the practice was forthe contract to be approved by the Council, and then wassignedby the employer members. Nonmembers ofRespondentCouncilwould thereaftersignthe sameagreement.The manner in which such contracts werenegotiated and executed in 1965 and 1966, illustrates suchpractice.InDecember 1964, at the request' of Local 338,negotiations began for a contract to supersede the oneexpiring January 31, 1965. On behalf of the employers thenegotiations were through a committee composed of someEmployerRespondents, headed by Council PresidentGlass.After about six meetings, agreement was reachedon February 3, 1967, for a contract to be effective fromFebruary 1, 1965, to January 31, 1966. Amemorandumof agreement was at the time reduced to writing and wassignedby Local 338, and by Glass "For Employers."Subsequently, a formal contract was prepared and signedby each employer.' The contracts so signed by theindividual employers make no reference to the Council,nor to the status of the signing employers as membersthereof.'The employersnamed are the same in each complaintexcept that D &H Bagel Bakery is named in the complaint dealing withthe Local338 casebut notin the complaint dealing withthe Local 802case.Nelson BagelBakery, Inc., is named in the complaint dealing withthe Local 802 case,but not in the complaint dealing withthe Local 338 case.'No issue of labor organization is presented.At the trialRespondentsconcededthatbothLocal 338 and Local802 are organizations which admitemployees to membership,and exist in whole orin part for the purpose ofdealingwith employers concerning wages, hours and conditions ofemploymentof their respectiveemployee members Accordingly, I findthemto belabor organizationswithinthe meaning of Section2(5) of theAct.Likewise,Respondents concede that the units pleadedin paragraph 6 ofeach complaint constitute units appropriate for the purposesof collectivebargaining within the meaning of Section9(b) of the Act.I so find.'Glass is a full-time employeeof the Council.His salary and otherexpensesof the Council,including amonthly,retainer to'counsel,are paidfrom membership dues of $60.00 a month.'Those employerssigning followsthe list of employers in Appendix A tothe complaint involvingLocal 338, except that apparentlysuch, contractwas not signedby Pop'sBagel Bakery, Inc, but one was signed by NelsonBagelBakery Co ,Inc.,which is not listed inthe aforesaid Appendix ARespondent admits that Nelson BagelBaking Co.,was a member of theCouncil atall relevant times. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDBetweenearlyDecember 1965 and February 3, 1966,the same parties met to negotiate a new contract tosupersede the one due to expire on January 31, 1966. OnFebruary 3, 1966, after about six meetings, agreement wasreached, retroactive to February 1, to extend the priorcontract to January 31, 1967, with modifications not herematerial. The terms so agreed upon were written out inlonghand andsignedby a representative of Local 338, andbyCouncilPresidentGlass"on behalf of memberemployer's."" This handwrittenagreementcontained thefollowing provisions:2.At the request of any employer signatory to thebasic contract [the Union] agrees to deal with [theCouncil] as representative of the Employer for purposesof contract negotiations and processing of grievances.3.The terms, of this stipulation shall be incorporatedin formal language into the basic contract, which willbe executed by each individual employer who shall beboundthereby.Theagreementshallbe"Acknowledged" by the Council for those employerswho designate the Council as representative.Thereafter the handwritten agreement was typed and aseparatecopy thereof was signed by 12 of the 14employers listed in Appendix A to the complaint, involvingLocal 338.' In due course a formal contract was draftedand signedby the same employers who signed the contractthe preceding year."In September 1966, a dispute arose between Local 338and Respondentsas to pensionand welfare contributionsunder the then current contract. Apparently anticipating awork stoppage, Council President Glass sent Local 338the following telegram:You are hereby advised that in the event there is aslowdown, stoppage, or strike in any shop that is amember of the . . . Council, then you are violating thecollectivebargaining agreemententered into with the .. .Council and the Council will take such steps as itdeems necessary for the protection of the members ofthe .. ,. Council.On September 30, 1966, Local 338 struck three shops(Culver,Rubenstein,and Benson),allmembers of theCouncil.A few days later -a committee of the Council,includingGlass, its president,met with Local 338 to'The only employerslistedin that Appendix who had notsigned such acopy are Pop's Bagel Bakery, Inc, and Bagel Box, Inc. However,NelsonBagel BakeryCo, Inc.,though not named insaidAppendixdid sign acopy of the aforementioned document."Seefn.6,supra.The formalcontractcontainedthe followingprovisions-Thirty-Fifth: (a) If instructedby the Employer, the Unionagrees todeal with [theCouncil]as representativeof the employerfor the purposeof contract negotiations and processing of grievances. By initialing thissection in the space provided below the Employershall bedeemed tohave instructed the Unionto deal with the Councilon the EmployersbehalfThisagreement,however,isenteredinto individually by theEmployer, and'the Employeris individuallybound thereby .Theabsence of initials shall be deemed instructions not to dealwith theCouncilon the Employer'sbehalf and thissection shall have noapplicationto the Employer.Forty-Fifth...this agreement shall remainin effect fora period ofone (1) year fromFebruary I, 1966, to and including January 31, 1967,and thereafter until a new agreement(the terms of which shall beretroactive to the abovegiven expirationdate)has been signed;providedthat either party maycancel or_termmate this agreement at any timeafter the giving ofsixty (60) days notice to the other party, but suchnotice shall notbe effective priorto midnightof January 31, 1967....Itmay be notedthat noneof the contractsso executedby the individualemployerswere initialedasprovided in the above-quoted paragraphForty-Fifth.discuss the matter, and in the course of such discussionGlass stated that if the Union did not cease striking thethree above-mentioned employers, the "Council will closethe remaining shops." Immediately following this meeting,Glass as president of the Council sent Local 338 thefollowing telegram:You are hereby advised that your work stoppage andslowdown in our member's shops constitute a breach ofthe collective bargaining agreement between Local 338and the ... Council and its member shops. In the eventfullwork and production without any slowdowns is notresumed in all of the member shops of the ... Councilon or before Thursday, October 6th, 1966, at 7:00 A.M.we will deem your breach a termination of ouragreement. After that date your members will no longerbe deemed employees of our member shops and will notbe permitted on to the premises of our member shops.Local 338 replied by telegram to Glass dated October 5.After contending that the employers and not the Unionhad breached the then current contract, and engaged inother illegal activity, the telegram concluded. "Moreover,our contract is with individual employers and not with theCouncil."The following day (October 6), Local 338 received atelegram signed by 21 bagel shops,' which stated:The Undersigned employers and members of the . . .Council concur and join in the notice given in telegramof Oct. 4, 1966. Contrary to your telegram of October5, 1966, sent to Isadore Glass ... the Union committedabreach of the collective-bargaining agreement inillegally striking the three member shops of the . . .Council and causing a work slow down.On October 7, 1966, the nonstruck Council memberslockedout their employeemembers of Local 338.Thereafter the parties met several times, and in November1966, agreement was reached which ended both the strikeand the lock out.10C. Current Facts1.The Local 338 caseThe Refusal-To-Bargain Allegationsa.The 8(d) AspectsBy letter dated November 29, 1966, Glass wrote Local338 that in accordance with paragraph 44 of the thencurrent contract, the _"Council elects to terminate [saidcontract] effective January 31, 1967."" Bargaining for anew contract began December 19, 1966. Between that dateand the hearing herein, more than 20 bargaining sessions'Among such signors were all the employers listed in Appendix A to thecomplaint involving Local 338, except Pop's Bagel Bakery, Inc., butmcludmg Nelson Bagel Bakery."The findings in this section are based on the uncontradicted andcredited testimony of Harold Laskowitz,business agent of Local 338, andExh. G C. 5 through 10 and R2."Respondents,claiming that the Union refused to accept this letter,which had been sent by certified mail, mailed another copy thereof to theUnion onDecember 20,1966.Union Business Agent Laskowitz admittedthat a communication came to his office from the Council,that he refusedit,and assumed that it was the termination notice of November 29. Assuch notice was timely sent to Local 338,even though it refused the latter,itmust be'regarded as an effective termination notice under sectionForty-Fifth of the contract BAGEL BAKERSCOUNCIL625were held.' 2 The General Council contends that onFebruary 1, Respondents terminated the contract, lockedout and refused to employ members of Local 338, whichlockout and refusal to employ continued at all timesthereafter," and that such termination, lockout and refusalto employ occurred at a time when neither the Federal norNew York State Mediation Service had been notified ofthe dispute between the parties, as required by Section8(d) of the Act. Respondents having failed, in theiranswer, to deny the allegations of the complaint withrespect to the contract termination, lockout and refusal toemploy such allegation are deemed admitted, and are nowfound to be true.' 4 The parties stipulated that Respondentemployers continued to operate after the February 1lockout, the baking operation being performed by theowners, members of their family and employees who werenot members of Local 338.With respect to the notice to mediation services, theparties stipulated that theNew York State MediationService received informal notice of this dispute early inDecember 1966. Just how the notice was communicated totheState Service, the record does not disclose.Withrespect to the Federal Service, the parties stipulated thatno notice of any kind was given until March 9, which wasmore than 3 months after the termination notice to Local338, and approximately 5 weeks after the February 1-lockout.b.The alleged surfacebargainingIn addition to the contention that Respondents violatedSection 8(a)(5) of the Act by locking out their employeemembers of Local 338 without giving the notices requiredby Section 8(d) of the Act, the General Counsel arguesthat Respondent also violated Section 8(a)(5) of the Act,because their bargaining with Local 338 was not in goodfaith.Suchabsenceofgood faith bargaining isdemonstrated, theGeneralCounsel contends, becauseRespondentsallegedly(1)failedtomake concretebargaining proposals at any bargaining session prior tothe expiration of the contract on January 31; (2) atbargaining sessions subsequent to February 7, whenRespondents allegedly first presented concrete proposals,as Local 338 made concessions Respondents revised theirdemandsupward tacking on new and previouslyunmentioned demands; (3) failed to make any concessionsin their bargaining demands; (4) insisted that any contractentered intobeon cost terms more favorable toRespondents then Local 338 granted to any otheremployer; (5) insisted that any agreement reached beeffective only from day-to-day, week-to-week, or at mostmonth-to-month; (6) claimed financial inability to meetthemonetary demands of Local 338, but failed andrefused to comply with the latter's request for books and"Bargaining sessions were held on December 19 and 28, 1966, January4, 11, 18, 25, 30, and 31, February 7 and 8, March 15, 21, 22, and 28,April 27, May 9 and 24, July 31, August 7, 10, 30, September 11 and 13After thetrialherein began on September 18, the parties continued tonegotiate,a bargaining session was held the evening of September 19,which lasted untilWednesday morning, and a meeting was scheduled forthe afternoon following the close of the hearing on September 28."The complaint alleges that the lockout and refusal to employ ceased onor about June 15, 1967, with respect to Respondent Flatlands BagelBakery, Inc"Board's Rules and Regulations,Section102.20.Thatsuch failure todeny was not inadvertant is demonstratedby thefact that counsel forRespondent,throughout the hearing and in its brief, admitted that Local338 members were locked out, but contended that such lockout was notviolative of the Actrecords to support such claim. For reasons hereafterstated, I find it necessary to consider only the last two ofthe above-mentioned contentions. The facts concerningthose contentions follow.At the first meeting on December 19, 1966, which wasscarcelymore than an organizational meeting, the Unionannounced that it had no demands to make and wanted arenewal of the then existing contract for a 2-year term. Inreply the employers stated there would have to be aroll-back in labor costs, but no specific demands weremade. At the next meeting on December 28, 1966, theemployers stated that they were losing money and had tohave a reduction in labor costs. Local 338 expressing itswillingness to grant a reduction on a selective basis as theneed therefor was shown, inquired whether the losses werebeing incurred in the wholesale or retail operations of theemployers, and suggested that perhaps separate contractsfor the two types of operations might be needed. Whenthe employers vetoed the suggestion of separate retail andwholesale contracts, and the Union suggested a change incomputing contributions to welfare, holiday and vacationfunds,which it said would save money, the employersexpressed interest, and the remainder of the meeting wasdevoted to a discussion of that suggestion. Shortly afterthe start of the next meeting on January 4, the employersagain stated that they were losing money, and that a 40percent reduction in labor costs was necessary to justifytheir "agree[ing] to any kind of a new contract." To this anegotiator for Local 338 replied, "If you are losingmoney, show us where you are losing money. Let usexamine your books or have an audit of some kind.People have accountants. Bring in a report. Show uswhere you are losing money." The Union negotiatorsfurther stated that in the recent past it had granted reliefto employer Rubenstein, a member of the Council,because he had demonstrated the necessity therefor, andRubenstein, who was in an adjoining room, was called infor a discussion of his situation. At the next meeting onJanuary 11, the parties again discussed managements'proposal of a 40 percent reduction in labor costs, and theUnion again asked for the books saying it wished todetermine in what aspects of the business such losses werebeing incurred.On January 13, officials of the Union15 met privatelywithCouncil President Glassinaneffort to achieveprogress in reaching an agreement; no other employerrepresentative being present. During the discussion, theemployers' proposal to reduce labor costs came up, andthe Union representatives stated their willingness to grantreliefonan individual basis,when any employerdemonstrated the need therefor, Union RepresentativeAmster adding "You know, Izzy, not all your employersare inthat bad shape. They are not all losing money."To this Glass replied, "Not all of them are losing moneybut certain of my members want to take advantage of thissituation ...they want this 40 percent reduction."" Again,at the January 18 meeting, when the employers' 40percent reduction in labor costs was under discussion, theUnion stated its willingness to grant relief along the linespreviously granted employer Rubensteii to the extent needtherefor was shown, and stated, "Bring your books to us."Laskowitz,Amster, and Brier."At this time Glass asked Local 338 representatives whether the latterwould direct its members to cross a Local 802 picket line in the event theemployers reached agreement with Local 338, but not with Local 802.Local 338 representatives declined to take any position, saying they wouldcross that bridge when they came to it. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDBring an audit, accountant's report. Show us where youare losing money so we can guide ourselves and know inwhich direction we're going." There is no evidence that atthe January 25, 30 and 31 meetings the matter ofproducingbookswas specificallydiscussed.Union,negotiatorBrier,who attended virtually all of the!negotiatingmeetings both before and after the lockout onFebruary 1, testified that at virtually every meeting wherethe 40 percent reduction was under discussion, the Unionasked for the books, financial statements, or other recordsto support the claim that such reduction was necessary, sothat the Union might determine whether and to whatextent relief was indicated. The evidence is uncontradicted-that at no time did Respondents produce any of therecords requested by the Union."2.The Local 802 caseBackground and bargaining patternThe record shows that since 1946, John Strauss,president of Local 802, has been dealing with the Council,through Glass, in the negotiation of collective-bargainingagreements with respect to drivers and helpers employedby members of the Council. Prior to February 1, 1966,Strauss, together with Glass and a committee of hisCouncil, would negotiate a basic industry-wide agreementand thereafter the employer members of the Councilwouldexecuteindividualbutidenticalcontractsembodying the terms so agreed upon. However, thecontract expiring January 31, 1967, is in the form of amaster agreement, which Glass executed on behalf of theCouncil which is designated as "Employer," and identicalcopies thereof were also signed by each employer memberof the Council.Over the years the practice had grown up to have thecontractswhich Local 338 and Local 802 had withemployer members of the Council, expire on the samedate; that Local 338 would bargain out its contract first,and after that agreement was reached, Local 802negotiated its contract. On November 29, 1966, Local 802sent to each of the Respondent employers,'' and to the"The findings in this section are based on the credited, and in relevantrespects for the most part uncontradicted testimony of Brier.The onlywitnesses called by Respondents who testified concerning the bargainingsessions were employers Kalkstein and Cohen,both of whom impressed meas evasive and unreliable witnesses.On a number of occasions each had tobe asked important questions twice and in some instances three times,before an answer to the question was obtained.To the extent that thetestimony of Kalkstein and Cohen, on the one hand, and Brier on theother, is in conflict, I credit the latter.Glass did not testify hence thestatements attributed to him stand undenied. In this connection it may bestated that on the final day of the hearing(September 28), Respondentsmoved for an indefinite adjournment of the hearing claiming that Glasswas to enter the hospital the following week for surgery, and wasemotionally unable to testify.A doctor's certificate received in evidencestates that Glass ".is in no condition to testify or to be subjected to anyunusual stress or strain." I observed,however, that Glass was in thehearing room,seated at counsel's table for the greater portion of thehearing, and frequently conferred with counsel, but was not present on thefinal day of the hearing.The record also shows that on Tuesday precedingthe closing of the hearing,a negotiation meeting was held which lasteduntil the early hours of Wednesday;that Glass attended that meeting andfully participated in the negotiations;that a further meeting of the partieswas scheduled for noon, September 28, which Glass had committed himselfto attend.In view of the foregoing,and that the injunction petition underSection 10(j)of the Act,pending in the Eastern District of New York,which the Court stated it would decide on the record made before the TrialExaminer, the request for continuance was denied.I did offer, to hold therecord open until the following day to give Respondents an opportunity toproduce Glass as a witness,or to take the latter's testimony at his home.The offerwas not accepted,and the record was closed.Federal and State Mediation Services, a letter stating thatitwished changes in the contract expiring January 31, andwould communicate specific demands at a later date. Nosuch demands were ever communicated. Pursuant toarrangements made by Strauss, which he testified was forthe purpose of commencing contract negotiations, he metwithGlass and a committee of the Council, aboutmid-January. There is no evidence that any bargainingtook place at this meeting which seems to have been onlyin the nature of preliminary discussions. However, at thistime Strauss did state that Local 802 had negotiatedcontracts with employers in other industries calling for$12 weekly wage increase over a 3-year period. Glassstated that the employers would want a 40-percent cut,and were taking that position with Local 338, referring towhat the employers regarded as problems in the industry,thatmade this necessary. Strauss suggested that perhapsLocal 802 and 338 should negotiate jointly with theCouncil.Themeeting ended with Glass stating thesuggestion for joint meetings would be considered and thatStrauss would be advised of their decision. There is noshowing that Glass or any member of the Councilthereafter communicated with Strauss regarding possiblejoint bargaining.At the invitation of an official of Local 338, whotestified that he was acting pursuant to Glass' suggestion,Strauss accompanied by Azzaro, secretary-treasurer ofLocal 802, attended the Local 338-Council bargainingsession of January 30. Just how long Strauss and Azzaroremained at this meeting is not clear." The evidence isclearhowever, that all discussion while he was inattendance at this meeting related only to Local 338, andthatcontracttermsaffectingLocal802werenotdiscussed. A room was then rented in the motel where themeeting was taking place, where Azzaro remained, andthe Council was notified of that fact in case the employerswished to communicate with Local 802. At no time duringthatmeeting did the Council or any member thereofattempt to contact officials of Local 802. The followingevening (January 31) Azzaro returned to the motel whereLocal 338 and the Council were meeting, and waited inthe lobby while the meeting was in progress. Aboutmidnight, Azzaro learned from official of Local 338 whohad come into the lobby that the meeting was over andthat no agreement had been reached. Azzaro, conscious ofthe fact that both the Local 338 and the Local 802contracts were expiring that night, went into the meetingroom and inquired of Glass, "What's going on? What'sgoing to happen?" Glass told Azzaro that the Council andLocal 338 "were miles apart," and "We can't use yourdrivers, notify your people we do not need them." Azzarotold Glass to put this in writing. Except for the foregoingevents there is no evidence that Local 802 communicatedwith the Council or any member thereof, prior toFebruary 1, and while the Council was negotiating withLocal 338. The next day (February 1,) Local 802 receivedthe following telegram addressed to Strauss:Our contract with your Local 802 and Bagel BakersLocal 338 having expired and no new agreements"The record does not affirmatively show that such a letter was sent tothe Council.However, as the record shows that in December 1966, Glassand Strauss met and discussed economic conditions in the industry, withGlass stating that the Council would seek a substantial reduction in laborcosts, I find that Glass either received such a letter, or in some mannerreceived notice of its contents."Strauss first testified that he remained at this meeting about 1/2 or 3/4hours.However, in his affidavit to the Board he stated that he remainedabout 10 minutes BAGEL BAKERSCOUNCILhaving been reached services of members of Local 802will no longer be required by the membersof BagelBakersCouncil pursuant to notice given Harold Azzarolast night.BagelBakers Council Isadore GlassPresident.20Although Respondents deny that they locked out theLocal 802 membersclaimingthat the aforesaidtelegramwas unauthorized,and contend that the failure of thoseemployees to work was due to the fact that they electednot to report for duty, I find no support in the record forthese contentions.On the contrary, the evidence showssome drivers reporting for work on February 1, found thebakery closed; others who had keys found the lockschanged; otherswere metby an owner of the bakery andtoldtherewas no work. With one exception, noRespondentmember of the Council has employed amember of Local 802 since February 1.21 The partiesstipulated thatmost Respondent employers continuedtheiroperationsafterFebruary1,servicingtheircustomersby the owners, members of their family, oremployees who are not members of Local 802 making thedeliveries,or by having the customer pick up his ownpurchase S.21The argument that the above-quoted telegram ofFebruary 1, did not constitute a lockout of the Local 802members is predicated on the contention that the samewas in fact sent by the Council's attorney, Philip Levine,on his own and without authority from Glass or anymember of the Council. Levine testified that he sent thetelegram over Glass' signature without the knowledge orconsent of Glass or any member of the Council, in spiteofstandinginstructionsfromGlassnot to sendcommunications in the latter's name, and that he did so inhis capacity as attorney for Council," simplyas a gestureof friendship to advise the drivers that it would be uselessfor them to report for work because there would be noproducts to deliver as members of Local 338 would not beat work. I am unable to give credence to this testimony,and upon the entire record find and conclude thatmembers of Local 802 did not work for the employermembers of the Council after February 1, because theywere locked out by their respective employers. I so findand conclude for the followingreasons:1.The telegramsentLocal 802 is couched in terms oflockout, and is predicated on the fact that both the Local338 and Local 802 contracts had expired with no newagreement reached.2.The uncontradicted testimony of Azzaro that he wastold by Glass at'the conclusion of the meeting between theCouncil and Local 338 on January 31, that no agreementhad been reached with the latter, and that Respondent hadno need for drivers. This coincides with Respondents'admitted lockout of 338 members and Glass' policy"The telegramwas sent from Brooklyn, onFebruary 1, at 3.39 p.m.,and was received in the telegraphoffice in Long Island City, the same dayat 4:02 p.mRespondents'contention that this telegram did not constitutea lockout because it was unauthorized,and that neither the Council nor itsemployer members is, responsible therefor,will be discussed hereafterThe one exception is that pleadedinthecomplaint inCase29-CA-923-2, thatRespondent Flatlands Bagel Bakery, Inc , ceased itslockout and reinstated its employee members ofLocal 802, on or aboutJune 15"The findings in this section are based on the aforementionedstipulation,Exh.G.C.20 in evidence, and a composite of theuncontradicted and credited testimony of Strauss and AzzaroNeitherKalksteinnor Cohen,the only witnesses called by Respondentswho gavetestimony regarding this aspect of the case,testified as to these facts."The Council's letterhead carries Levine's name as its counsel.627announced during negotiations with Local 338, of "nocontract - no work."3.The failure of Local 338 members to work was notdue to any strike or slowdown on their part; the evidenceisuncontradicted that they sought to work but wereprevented from doing so by Respondents' admittedlockout.4.AlthoughmostRespondentscontinuedtheirwholesale business, albeit on a reduced scale, with manymaking deliveries by the owners, their family or non-802members employed for the purpose, none of the driversformerly employed by Respondents were asked by theiremployer to perform such work, notwithstanding theirearlier attempt to do so.5.Assuming that Levine's telegram was in factunauthorized, Respondents made no effort to notify Local802 of that fact. The record shows that between January31 and April 12, seven bargainingsessionsat which Glasswas present were held with Local 338, that Strauss and/orAzzaro were present at at least three of these andalthough Glass must have known that Levine sent thetelegram in question," there is no evidence that he evenattempted to inform Local 802 that the telegram wasunauthorized, or that Respondent did not intend to lockout the Local 802 members6.Finally, whether the telegram was authorized or not,and whether it was intended as a lockout or not, theactionof the employer members of the Council inpreventing their employee members of Local 802 fromworking, as hereinabove found, constituted a lockout ofthose employees.D. Status and Liabilityof SpecificRespondents1.D & H Bagel Bakery and Pops Bagel BakeryFor some period prior to the events here involved, DaveBork owned and operated a bagel bakery ata RichmondHills location,known as D & H Bagel Bakery,and SolWolin conducted an identical operation in Hewlett, knownasPopsBagelBakery,Inc.Bork and Wolin arebrothers-in-law. Early in December 1966, Bork and Wolinmerged,and thereafter conducted all operations from theone location in Hewlett.Preparatory to the merger, bothBork and Wolin met with officials of Local 338 and anarrangementwasworkedoutlookingtoward theminimum loss of employment for membersof Local 338by reason of the merger.Prior to the merger, D & H wasamember of the Council, Bork being listed on theCouncil's letterhead as a vice president thereof; signed thememorandum of agreement reached by the Council andLocal338 on February 3, 1966,and on September 19,1966, executed the formal 1966-67 contract. The status ofPop's Bagel Bakery as a member of the Council duringthe 1967negotiations is evidenced also by the fact that atthe meeting of January 11, Glass, at the request of Local338, read a list of the members of the Council, whichincluded both Pops and D & H. Bork,though present atthe time, raised no issue as to Glass' statement.Moreover,the evidence shows that at the January 31, meeting, Bork,in answertoAzzaro'squestion as to the reason for hispresence,confirmedthatthe combined operation wasbargaining through theCouncil.25"Other considerations aside, it is at least a reasonable inference that thecost of the message was billed to the Council eitherbyWesternUnion orby Levine."Based on the uncontradicted and credited testimony of Brier. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.TheRubenstein situationAppendix A to each complaint herein, as issued onJune 30,names as aRespondent, and as an employermember of the Council, "RubensteinBagels,Inc."Byorder dated September 13, this being 5 days prior to theopening of the hearing, the Regional Director ammendedboth complaints by including in each appendix:JosephRubenstein,MorrisRubenstein and HermanReiter,d/b/a Rubenstein Bagels711 Lydig AvenueBronx,New York 10462Z6The Regional Director also amended the substantiveallegationsofeachcomplaint to allege that thecorporation and the partnership are affiliated businesseswith common ownership, pursuing a common laborpolicy, and constitute a single intergrated enterprise. Acopy of this order was served on Rubenstein Bagels byregisteredmail onSeptember 13, and was received by thelatter the next day. No objection to the amendment wasraised at the hearing, nor was any denial made of thefactsallegedthereinasregardsRubensteinBagels,Respondents merely contended that the corporation andthe partnership are separate entities and that neither maybe held liable for the acts of the other.The evidence shows that the corporation and thepartnership conduct business at the same location. Therebagels are produced, and a portion of the production issold on the premises at retail, the remainder to otherretailers for resale. The baking and wholesale distributionis the principal function of the corporation, while the onpremises retailsales areby the partnership. Productionwas not segregated as between wholesale and retail, andallemployees engaged in baking were paid by checkdrawn on the corporation account. Joseph Rubenstein ispresident of the corporation,27andhe, his son,Morris,and Herman Reiter are the principals in the partnership.The parties stipulated that the corporation was, for theyear ending January 31, 1967, a member of the Council.There is no evidence as to the partnership's status withrespect to the Council.3.Culver Bagel BakeryBoth complaints herein list Culver Bagel Bakery as amember of the Council and a Respondent. In eachinstancethe address of that Company is listed as 483McDonald Avenue, Brooklyn, New York. The answersfiled by Counsel on July 14, on behalf of all Respondents,while denying generally that the Council functioned as anemployer association which bargained on behalf of themembers listed in Appendix A to the complaint, raised noissuewith respect to the continued existence of the Culverenterprise, or any successor thereto. By his September 13order, the Regional Director also amended the complaintsby adding to Appendix A to each complaint "FredLemberg and Jerry Lemberg, d/b/a Culver Bagels, 483McDonald Avenue, Brooklyn, New York," and allegingthat on about June 21, CulverBagelBakery ceased tooperate,and at all times thereafter Fred and JerryLemberg, d/b/a Culver Bagels, operated said shop and'This is the same address given in the Appendix for the Corporation."The record does not show who the other officers are, or where thestock ownership resides.engaged in substantially the same business operationsformerly engaged in by CulverBagelBakery. A copy ofsaid order was received by the Lembergs on September14.At the opening of the hearing on September 18, theGeneral Counsel filed as a part of the formal papers aletter from Sherman S. Lawrence, Esq., dated September15, stating that as Counsel for the Lembergs he wasobjecting to their being joined in this proceeding, claimingthe same to be "without foundation in law or fact."Lawrence's letter further states, in substance: (1) on June21,Culver-McDonaldBagels,Inc.,acquired the fixedassetsand leasehold improvements of the businessformerly operated under the name of Culver BagelBakery, Inc.; (2) on the same date Jerry and FredLembergtookovertheaforesaidassetsandimprovements, and thereafter conducted said business asCulverBagels;(3) that the complaints herein are based onevents occuring before June 21; (4) that the Lembergswere not then, nor had they ever been members of theCouncil; and (5) that at no time since June 21 had theLembergshiredanyemployees.Lawrencefurtherrequested that his letter be made a part of any hearingheld in connection with these cases.26E. Contentions and Concluding Findings1.The jurisdictional issueAs stated above, the General Counsel concedes thatconsidered individually, none of the employers involveddoes a volume of business sufficient to meet anyjurisdictional standard announced by the Board. On theother hand Respondents admitted the factual allegationsof the complaints and concede that if the operations of theemployermembers of the Council are considered intotality,the employer members do meet the Board's$50,000 wholesale, inflow and outflow standards, as wellas its $500,000 retail standard.Whether the collectivebusiness of the employer members of the Council mayproperly be considered in deciding the jurisdictional issue,turns on whether Respondent employers have expressly orby implication indicated their intention to be bound incollectivebargaining by group, rather than individualaction. If the evidence dictates an affirmative answer tothat question Respondent employers are, for jurisdictionalpurposes, regarded as a multiemployer bargaining group,and the total business of the entire group is considered indetermining whether the Board's jurisdictional standardsare met.N.L.R.B. v. GottfriedBakingCo.,210 F.2d 772(C.A. 2), enfg. as modified, 103 NLRB 227;N.L.R.B. v.SightseeingGuides Union,310 F.2d 40 (C.A. 2), enfg. 133NLRB 985;PearlBeer DistributingCo. v. N.L R.B.,331F.2d 301 (C.A. 5), enfg. 143 NLRB 596, cert. denied 379U.S. 830;Dover Tavern Owners Association,164 NLRBNo. 130;Korner Kafe, Inc..156NLRB 1157, 1160;Marble Polishers Local 121,132NLRB 844, fn. 1;WesternCouncil of Lumber and SawmillWorkers,AFL-CIO,166NLRB No. 7. Nor is it material indecidingwhether a multi-employer bargaining exists todetermine whether therebe formalauthorization to aformally organized association to act for and bind the"The letter, which I regard as a general appearance,was as Lawrencerequested,made a part of the record.The undersigned also directed theGeneral Counsel to advise Lawrence that the hearing was in progress andthat his clients interested might best be served by his presence at thehearing. Subsequently,the General Counsel advised me that had conveyedsaidmessageNeither Lawrence nor either of the Lembergs appeared atthe hearing. BAGEL BAKERS COUNCILgroup, or that the employers reserved to themselves theright to decide whether or not they would execute anyagreement negotiated by the group.Sightseeing GuidesUnion,supra;American PublishingCorp.,121NLRB115, 118-120;Western Councilof Lumberand SawmillWorkers, AFL-CIO,supra. 11The salient evidence in this record, which is for themost part undisputed, shows that for some years a groupof employers, all members of the Council, together- withCouncil President Glass, met and negotiated an agreementwith Local 338, which was thereafter reduced to writing,and in identical form was signed by all members of theCouncil. This is plainly a history manifesting a desire forgroup or multiemployer, rather than individual bargaining. 30Added to the foregoing is the fact that thecommunications between Local 338 on the one hand, andtheCouncil and its members on the other, all speak interms of collective, as distinguished from individualbargaining. And finally, Kalkstein, Financial Secretary oftheCouncil and one of the principal spokesmen for theemployer's bargaining committee, who attended virtuallyallof the bargainingsessions,admitted that in thebargaining sessions here involved, he and his associatessought from Local 338 for the benefit of members of theCouncil, a contract that would be "one for all and all forone."On this evidence considered in the light of theprinciples above stated, I find that in negotiating withLocal338andLocal802,Respondent employersevidenced their intention to be bound by group ormultiemployer, rather than individual action; that thebusinessof the entire group may be considered indetermining whether the Board's jurisdictional standardsaremet; and that on the basis of the admitted andstipulatedfacts,boththewholesaleandretailjurisdictional standard of the Board is satisfied. I so findand conclude.2.The refusal to bargain with Local 338a.The 8(d) aspectsSection 8(d) of the Act3' requires, in substance, that theparties shall continue any existing contract in full force"InAmerican Publishing, supra,the Board said[at p. 118]We agree that the Association was not authorized to bargain in behalf ofthe Employer in negotiating the 1956 contract This, however,does notpreclude a finding that the employers acted as an informal group.And the fact that negotiations were by such an informal group ratherthan a formal association does not preclude a finding that the informalgroup constitutes a single Employer for the purposes of collectivebargaining.Nor is a find;-ig required that there is no multiemployerbargaining history because once negotiations were concluded and thefinal agreement drawn up, each Employer executed the contract itselfratherthandelegate the right to execute the agreement ,to arepresentative with power to bind the group."While the Board has held that an employer's signing of an areawideagreement inthe negotiationof which he did not participate,was notsufficient,standing alone, to establish an intent to be bound by collectiverather than individual action, seeGordon Electric Company,123 NLRB862, it held inDover Tavern Owners'Association,supra,that the requisiteevidenceof intention to be bound by collective action, and theestablishment of a multiemployer unit, may be inferred from the fact thata committee of the association'smembership negotiated two biannualcontracts with the Union which all members of the association accepted bysigning the contracts thus negotiated The facts of the instant case moreclosely parallel the facts inDover,supra.It is for this reason and becameformal authorization to the Council to act on behalf of its employermembers is not a critical factor [seeAmerican Publishing Corporation,quotedsupra],that I find immaterial the fact upon which Respondents soheavily rely,that no member of the Council signed or otherwise indicatedan intention to agree to the provisions of paragraph Thirty-Fifth of the629and effect, for a period of 60 days or the expiration of thecontract whichever occurs later, after notice to the otherparty of the desire to terminate or modify an existingcontract, and notifies the Federal and State MediationsServices, within 30 days after the notice of intention toterminate, of the existence of the dispute.Where there isnon-compliancewith the section, the existing contractcontinuesineffectby operation of law, with anyintervening strike or lockout made unlawful.Fort SmithChairCompany,143NLRB 514;RetailClerksInternational Association,109 NLRB 754.32The evidence shows that it was not Local 338, butRespondents who, on November 29, 1966, gave notice ofintention to terminate the then existing -contract.33 Thisfact, therefore, placed upon Respondents the duty ofcomplying with the notice requirement of Section 8(d)(3)of the Act.Fort Smith Chair Company,supra;CreamTop Creamery, Inc.,147NLRB 264, 272. Assuming,without deciding that the informal notice which the StateService somehow acquired constituted compliance withSection 8(d)(3) of the Act so far as notice to the StateService is concerned, it was-stipulated by the parties thatno notice of any kind was given to the Federal ServiceuntilMarch 9 - more than 3 months after the notice ofintention to terminate the then existing contract, and some5weeks after Respondents locked out their employeemembers of Local _ 338. That this did not constitutecompliance with the mandate of Section 8(d)(3), so far asnotice to the Federal Service is concerned, is too plain forargument. Respondents argue, however, that the failure to1966-67 contract,fn.8, supra,which would have authorized Local 338 todeal with the Council as the representative of that employer member, andthat absent such designation such authorization was not granted-The material portions of this Section of the Act provide:For the purposes of this section, -tobargaincollectivelyistheperformance of the mutual obligation of the employer and therepresentative of the employees to meet at reasonable times and conferingood faith with respect to wages, hours,and other conditions ofemployment,or the negotiation of an agreement,oranyquestion arisingthereunder,and the execution of a written contract incorporating anyagreement reached if requested by either party,but such obligation doesnot compel either party to agree to a proposal or require the making ofaconcession:Provided,thatwherethereisineffectacollective-bargainingcontractcoveringemployees in an industryaffecting commerce, the duty to bargain collectively shall also mean thatno party to such contract shall terminate or modify such contract,unlessthe party desiring such termination or modification -(1) serves a written notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to theexpiration date thereof,or in the event such contract contain. noexpiration date, sixty days prior to the time it is proposed to makesuch termination or modification,(2) offers to meet and confer with the other party for the purposeof negotiating a new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service withinthirtydays after such notice of the existence of a dispute andsimultaneously therewith notifies any State or Territorial agencyestablished to mediate and conciliate disputes within the State orTerritory where thedispute occurred,providedno agreement hasbeen reached by that tune; and(4) continues in full force and effect, without resort to strike orlockout,all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract whichever occurs later: .3'Although both of those cases involved strike action by a union, theprinciples there laid down are equally applicable to a lockout by anemployer."As heretofore set forth, Local 338 asserted from the start ofnegotiations that it had no bargaining proposals to submit and that itsought only a renewal of the 1966-67 contract. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDgive notice to the Federal Service did not amount to aviolation of Section 8(d)(3) of the Act, in view of theannouncedpolicy of the Federal Service "To refrain fromprofferingitsservices:.(2) in labor-managementdisputes having a minor effect on interstate commerce, ifstate or other conciliation services are available to theparties, . . ." 29 CFR, chapter XII, Section 1403, 2(d). Tohave given the required notice in the instant case,Respondents argue, would have beena uselessact becausethe Federal Service would not have proffered its servicesin view of the minimal effect this dispute had on interstatecommerce. The contention is without merit. In the firstplace, in fixing its criteria for the assertion of jurisdiction,theBoard decided that where the members of amultiemployerunitare engaged in a wholesale businesswith a combined annual inflow or outflow in excess of$50,000, or retail businessin excess of$500,000, the effecton interstate commerce is substantial and the policies oftheAct will best be served byassertingjurisdiction(section E, 1,supra).Secondly, Section 8(d)(3) of the Actis specific that the required notice be given by the partywho gives notice of the desire for contract termination ormodification.Whether the Service, when it receives such anotice,will see fit to proffer its mediatory offices, is forthe Service to decide, and Respondents may not arrogateto themselves the decision of that question.For the reasons stated, I find and conclude that havingfailed to give the Federal Service notice of the existence ofthe instant dispute untilMarch 9, Respondents' lock-outof their employee member of Local 338 on February 1,constituted a refusal to bargain with Local 338, within themeaningof Section 8(a)(5) of the Act.b.The allegedsurfacebargainingAlthough I have found that Respondents violatedSection 8(a)(5) of the Act by locking out the employeemember of Local 338 without giving the notice requiredby Section 8(d)(3) of the Act, and while the remedy forsuch violation would be identical with that which would berequired if it were found that the lockout was in supportof bad faith or surface bargaining, I nonetheless deem itdesirable to consider and pass upon some of the GeneralCounsel's contentions that Respondents' bargaining withLocal 338 was not in good faith, and that Respondents'lockout of their employee members of Local 338 was forthe purpose of fostering and promoting their unlawfulrefusal to bargain, and hence was violative of the Act.As heretofore detailed, Respondents' approach to thebargaining,and the course from which they neverdeviated, was to seek a'contract which would provide a 40percent reduction in labor costs for all members of theCouncil.And this course was pursued even though Glassadmitted to representatives of Local 338, at their informalmeeting on January 13, that not all members of theCouncil were losingmoney but that some wanted to takeadvantage of the situation. During the bargaining sessions,on numerous occasions when the claim was made thateconomic conditions in the industry required 40 percentreduction in labor costs, Local 338 requested that if anyemployer was losing money, it should produce its books,or an audit thereof, to support the claimed inability topay. That such books or audits were not produced by anyemployer was admitted by Kalkstein.36Ithas long been settled law that when an employerseeks to justify its insistence upon reduced labor costs foreconomic reasons, "good faith bargaining under the Actrequires that upon request the employer attempt tosubstantiate its economic position by reasonable proof."(TruittManufacturing Co.,110NLRB 856, enfd. 351U.S. 149. See alsoJacobsManufacturing Company, 94N.L.R.B.1214, enfd. 196 F.2d 680 (C.A. 2);WesternWireboundBox Company,145NLRB 1539, enfd. 356F.2d 88 (C.A.9);StanleyBuildingSpecialtiesCo.,166NLRB No. 110.35 For, as the Supreme Court said inTruitt, supra[at 152-153]:Good-faithbargainingnecessarilyrequiresthatclaimsmade be honestclaims.This is true about anasserted inability to pay an increase in wages. If suchan argumentis important enough to present in the giveand take of bargaining, it is important enough torequire some sort of proof of its accuracy. And it wouldcertainly not be farfetched for a trier of fact to reachthe conclusion that bargaining lacks good faith when anemployer mechanically repeats a claim of inability topay without making the slightest effort to substantiatethe claim.Upon the entire record in the case, I am convinced thatRespondent's failure to supply data to support their claimthateconomic conditions necessitated a 40 percentreduction in labor costs, protracted the bargainingnegotiationsbetweenthepartiesandsubstantially"contributed to a stalemate in [their] negotiations"(StanleyBuildingSpecialtiesCo.,supra), evidencing afailure to bargain in good faith, in violation of Section8(a)(5) of the Act. I so find and conclude.Also evidencing a failure to bargain in good faith isRespondent's proposal that any contract they might agreeto'beofnolongerdurationthenday-to-day,week-to-week, or at most month-to-month. The wholepurpose of a labor contract is to stabilize the laborrelation between the parties for a reasonable period oftime.Cf.InternationalNews ServiceDivisionof HearstCorporation,113NLRB 1067. A contract limited induration as I have found Respondents insisted upon is, inpractical effect, no contract at all, and a strong indicia ofa refusal to bargain in good faith within the meaning ofSection 8(d) of the Act.Solo Cup Company,142 NLRB1290, enfd. 332 F.2d 447 (C.A.4);Henry Heide, Inc.,107NLRB 1160, enfd. 219 F.2d 46 (C.A. 2), cert. denied 349U.S.952.36In the instant case the unit had beenestablished. and Local 338 recognized for many years. Noquestion of an expiring certificate or the Union's loss ofmajoritywas inthe contemplation of Respondents. Into produce - thatthe parties nevergot that far in the bargaining and that the Union never demanded them -I reject as not credible."It is true,of course, that in the cited cases theUnionwas asking for awage increase,which the employer declined to grant because of allegedpoverty or competitive conditions,while in the instant case the employerssought a wage decreasebecause ofcompetitive conditions. This factualdistinction, however, can,have no bearing on the legal principle involved,for in either case,"the give-and-take of collective bargaining is hamperedand rendered ineffectual when an employer mechanically repeats his claimbut makes no effort to produce substantiating data"(N.L.R.B.v.WesternWlrebound Box Company,356 F.2d at 90.91)."While theBoard has held that the duration of a contract is itself abargaining issue, and that an employermay, withoutviolating Section8(a)(5), insist that a contract be limited to the certification year(Lloyd A.Fry Roofing Co.,123NLRB 647 at 650),the Board there pointed out,that insistence upon a contract of short duration does violate thebargaining obligationof a party,if such insistence is inbad faith or toachieve an illegal purpose BAGEL BAKERSCOUNCILshort, no legitimate reason is advanced by Respondentsfor limiting the duration of the proposed contract. It isreasonable to infer, therefore, that what Respondentswanted was a free hand to change the wages, hours andworking conditions of the employees at their pleasure andwithout the restrictions of a binding agreement." Uponsuch facts, I can only find and conclude, as I do, thatRespondents insistence upon a day-to-day, week-to-week,or at most a month-to-month contract, was not advancedingood faith within the meaning of Section 8(d), andhence was violative of Section &(a)(5) of the Act.38Itfollows therefore, and I find and conclude, thatRespondents violated Section 8(a)(5) and (1) of the Act by(a) terminating the then existing contract and locking outthe employee members of Local 338 without giving therequisite notice to the Federal Mediation Service; (b) bybargaining in bad faith with Local 338; and (c) by lockingout the members of Local 338 for the purpose ofsupporting Respondents' bad faith bargaining.c.The 8(aX3) violationI further find and conclude that Respondents' lockoutof their employee members of Local 338 also constituteddiscrimination against said employees with respect to theirtenure and terms and conditions of employment, whichdiscouragedmembership in Local 338 and hence wasviolative of Section 8(a)(3) and (1) of the Act.QuakerState Oil Refining Corporation,121 NLRB 334, 337;TheGreat Atlantic & Pacific Tea Company,145 NLRB 361.Respondents' contention that their lockout of the Local338members was only to pressure that Union intoagreeing to Respondents' economic demands and thereforelawful underAmerican Ship Building Co. v. N.L.R.B.,380 US. 300, I find without merit. In the concludingparagraph of its opinion the Supreme Court summarizedits holding inAmerican Ship Building,thus (at,318)Accordingly; we hold that an employer violates neither[Section] 8(a)(1) nor [Section] 8(a)(3) when,after abargaining impassehas been reached, he temporarilyshuts down his plant and lays off his employees for thesole purposeof bringing economic pressure to bear insupport of his legitimate bargaining position. [Emphasissupplied.]I take this to mean that an employer may use the lockoutweapon only after he has bargained in good faith to animpasse, and that absent a valid impasse, the lockout isdiscriminatory and inherently destructive of employees'rights protected by Section 7 of the Act. Respondents'bargaining here was not, as I have found, in good faith,hence no valid impasse was reached and the lockout wasnot legitimate employer action."This inference find support in the fact that at one of the negotiatingmeetings Respondents proposed that the membersof Local 338return towork without a contract,and that Respondents would pay them what theyfelt they could afford."Having found and concludedthatRespondents failed to bargain ingood faith with Local 338, by failing to furnish information and byinsisting upon a contract term of unreasonable short duration,itbecomeunnecessary to consider the General Counsel's contention that such refusaltobargain is also evidenced by other conduct of Respondents. Suchadditional conduct if found,would merely be cumulative, unnecessarilyextending this Decision,and would in no way affect the nature or scope ofthe remedy that I shall recommend.6313.The refusal to bargain with Local 802As heretofore stated, in accordance with long standingcustom, and so far as this record shows by mutualconsent, bargaining between Respondents and Local 802was deferred pending negotiations and an agreement withLocal 338." As agreement was never reached with Local338, the time did not arrive when Respondents were calledupon to bargain with Local 802. On this state of facts Ihave difficulty in perceiving a theory to support aconclusion that the Union had made a demand for currentbargaining on Respondents that would impose upon thelatterabargainingobligation."However, I find itunnecessary to extend this Decision with an academicdiscussion of the elements of an 8(a)(5) violation, becausemy disposition of the 8(a)(3) aspects of the case will, forall practical purposes, give Local 802 complete relief andfully effectuate the policies of the Act." I now proceed tothat branch of the case.4. The 8(a)(3) violation as to Local 802Havinghereinabove found and concluded thatRespondents locked out their employee members of Local802, I further find and conclude, that such lockout wasviolative of Section 8(a)(3) and (1) of the Act. The lockoutof drivers was part and parcel of Respondents' lockout oftheirbakers,action taken to support the unlawfulbargainingwithLocal338.The lockout, therefore,constituted discrimination not only against bakers, butagainst the drivers as well, and had the natural effect ofdiscouraging membership in Local 802 within the meaningof Section 8(a)(3) of the Act, and was therefore, violativethereof.Great Atlantic & Pacific Tea Company,145NLRB 361, 365;SouthlandManufacturing Corp.,157NLRB 1356, 1391.92"While the evidence shows that 802 president Strauss'was present at theLocal 338 bargaining sessions on January 30 and 31, and at other meetingsinMarch and April, the record is clear that he was there only to see if thebargaining with Local 338 had concluded so that negotiations with Local802 might start. I find nothing in his testimony that might reasonably beconstrued as a demand that Respondents negotiate with Local 802irrespective of the status of negotiations with Local 338. That Local 802sent no contract demands to Respondents as it said it would do in itstermination notice of November 29, 1966, and the fact that not even tothis time has Local 802 made any bargaining demands on Respondents orcalled upon the latter to bargain with it supports the conclusions that it didnot expect such bargaining until Respondents'negotiations withLocal 338were concluded"The only theory which might conceivably support such a conclusionwould be that Respondent purposely protracted the bargaining with Local338 for the purpose of avoiding the event which would make it necessaryfor them to bargain with Local 802 In my view the record-in this caseaffords no support for such a finding.IfLocal 802 desires bargaining with Respondents,an unconditionaldemand for such even at this time would,so far as this record shows,impose that obligation.In reaching this conclusion I am not unmindful of the fact that theSecond Circuit declined to enforce that portion of the Board's order inGreatAtlantic& Pacific Tea Company, supra,which provided forreinstatement and backpay to the warehouse and bakery employees whowere thrown out of work when the Company unlawfully closed down itsstoresand locked out the meatcutters,insupport of its bargainingdemands againstthe latter.The Court held that the layoff of thewarehouse and bakery employees was merely incidental to the primarydispute with meatcutters,and as there was no affirmative evidence that theCompany intendedto discriminate against the warehouseand bakeryworkers their lockout did not have the effect of discouraging membershipinthoseUnions.The Court'sdecision in A& Pis,inm} view,distinguishable from the instant case.InA & Pthe Company shut downalloperations,so that there was no work for the warehouse or bakery 632DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The authorityof the Council to bargain for PopBagel BakeryUpon consideration of the entire record relating to thisissue, summarizedsuprasection D, 1, I find and concludethat Pops evidenced its intention to participate in and bebound by the results of the Councils multiemployerbargaining with both Local 338 and Local 802, and byreason thereof is required to remedy the violations hereinfound.Having evidenced such intention during thenegotiations looking toward a contract to replace the onescheduled to expire in January1967, itcould not lawfullywithdraw from such negotiations,absent the Union'sconsent.Retail Associates,Inc.,120 NLRB 338;SheridanCreations,148NLRB 1503, enfd.357 F.2d 245 (C.A. 2),cert. denied385 U.S. 1005.6.The status of Rubenstein BagelsThe facts relating to this issue (summarizedsupra,sectionD, 2), are sufficient to establish, and I find andconclude,thatthecorporationand the partnershipconstitute a single integrated enterprise operated under acommon labor policy. The fact that the corporation andthe partnership both deal in the same product at the samepremises; and that some employees who apparently workfor the partnership are paid from the funds of thecorporation, certainly support an inference of integrationand common operation, and is sufficient to cast uponRespondents the obligation of going forward with evidenceto refute that inference, or to show that the inferencenormally drawn from said facts is, for some reason, not apermissableone.ThisRespondentsfailedtodo.Accordingly, I find and conclude that RubensteinBagels,Inc.,and Joseph Rubenstein,MorrisRubenstein andHerman Reiter, co-partners d/b/a RubensteinBagels,together constitute a single intergrated business enterprisewhich is responsible for remedying the unfair laborpractices herein found.7.Culver Bagels as successor to Culver Bagel BakeryUpon the facts (summarizedsupra,section D, 3), 1 findand conclude that since June 21, Fred Lemberg and JerryLemberg, d/b/a Culver Bagels, has been and is a succesorin interest to Culver Bagel Bakery, having purchased theassets of the latterafterthe unfair labor practices byCulver Bagel Bakery, and thereafter continued to operatethe same business enterprise at the same location whereCulverBagelBakery theretofore operated.As suchsuccessor,and notwithstanding that the purchase byCulver Bagels was in good faith, and for value, it is underthe legal duty to comply with the obligation hereinafteremployeesto perform,while in the instant case Respondents continued tooperate, albeit on a reduced scale,and many made deliveriesto theircustomers- work which the Local 802 employees theretoforeperformedthroughowners,members of their family,and some hired non-802members. Also,theCourtfound in A & P that there was no disputebetween thefoodstores there involved and the warehouseand bakeryworks and that there was a complete absence of evidence to proveemployer intent to discriminate against said employees Here, the contractwith teamsters had been terminatedby thelatter and negotiations for anew contract,though temporarily in abeyance by mutual consent,were inorder. In any event,and even assuming that this case is indistinguishablefromA & P, supra,the Board has not indicated its acquiescence in thatholding, and until it does so, or the question is put to rest by a decision ofthe SupremeCourt, it is my duty tofollow the Board'sA & P decision.Insurance Agents International Union,119NLRB 768, 773;Iowa BeefPackers, Inc.,144 NLRB615, 616imposed uponCulverBagel Bakery,to the extent that thelatterdoes not do so.Perma Vinyl Corporation,164NLRB No. 119;Makela Welding,Inc. v.N.L.R.B.,387F.2d 40 (C.A. 6), andcases there cited.Uponthe foregoing findingsof factand the entirerecord in the case, I make the following:,CONCLUSIONS OF LAW1.The Council and each of the Respondents mentionedin"Appendix. A" to the complaints, as amended, is anemployer within the meaning of Section 2(2) of the Act.2.Respondent employers listed in "Appendix A" to thecomplaints herein have, with the assent of Local 338 andLocal 802, expressed an unequivical intention to be boundin collective bargaining with said unions by group action,and thereby established multiemployer bargaining units,and that said employers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3.Local 338 and Local 802 are labor organizationswithin the meaning of Section 2(5) of the Act.4.At all times material herein Local 338 has been theexclusive bargaining representative of the employees in amultiemployer bargaining unit composed of all bakers andkettlemen, including ovenmen, henchmen, fourth men, andjobbers, excluding all other employees and all supervisorsas defined in Section 2(11) of the Act, employed by theemployermember of the Council, which unit isappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.By locking out their employee members of Local 338without having given the notice required by Section 8(d)of the Act, by their bad faith bargaining with Local 338,and by their lockout of the aforesaid employees infurtheranceand support of their aforesaid bad-faithbargaining,Respondents refused to bargain with Local338,and interfered with, restrained and coerced theiremployee members of Local 338, and thereby engaged in,and are engaging in, unfair labor practices proscribed bySection 8(a)(5) and (1) of the Act.6.By locking out their employee members of Local 338and Local 802, on February 1, 1967, and by failing andrefusing to reinstate them,Respondents discriminatedagainst said employees in regard to their hire, tenure ofemployment,andothertermsandconditionsofemployment, thereby discouragingmembership in saidLocals, and interfered with, restrained, and coerced saidemployeesintheexerciseoftheirrighttoself-organization,and thereby engaged in, and areengaging in unfair labor practices proscribed by Section8(a)(3) and (1) of the Act.7. Joseph Rubenstein, Morris Rubenstein and HermanReiter copartners doing business as Rubenstein Bagels,and the corporation known as Rubenstein Bagels, Inc.,together constitute a single integrated business enterprisewhich is responsible for remedying the unfair laborpractices herein found.8.Pops Bagel Bakery and D & H Bagel Bakeryconstitute a single intergrated business enterprise which isresponsible for remedying the unfair labor practices hereinfound.9.Fred Lemberg and Jerry Lemberg, doing businessunder the name and style of CulverBagels, is a successorof Culver Bagel Bakery, and as such is required to complywith all obligations which the order to be recommendedherein imposes upon Culver Bagel Bakery, to the extentthat the latter does not comply with the same. BAGEL BAKERSCOUNCIL10.The unfair labor practices found are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.11.The General Counsel has failed to prove thatRespondents refused to bargain with Local 802, and thatallegation of the complaint in Case 29-CA-923-2, shouldbe dismissed.THE REMEDYHaving found that Respondents violated Section 8(a)(5)and (1) of the Act by bargaining in bad faith with Local338, and by terminating their contract with Local 338 andlocking out the employee members thereof without givingthe required notice to the Federal Mediation Service, Ishall recommend that Respondents be required to (1)resume, and in all respects continue to comply with thecontract with Local 338, effective February 1, 1966, andcontinue such compliance until said contract is terminatedby (a) mutual consent, or (b) compliance with theprovisions of Section 8(d) of the Act, and on requestbargain in good faith with Local 338 and if agreement isreached reduce the same to a written signed contract.Ithavingbeenfurtherfound thatRespondentsdiscriminated against their employee members of Local338 and Local 802, in violation of Section 8(a)(3) and (1)of the Act, I shall recommend that Respondents severallybe required to offer immediate, full and unconditionalreinstatement to each employee member of Local 338 andLocal 802, whom they severally locked out on February 1,,1967, to their former or substantially equivalent job, andmake each of said employees whole for any loss ofearnings they severally suffered by paying to each suchemployee a sum of money equal to the wages he normallywould have earned during the period beginning Februaryl,1967,andterminatingwiththedateofhisreinstatement, less his net earnings, if any, during saidperiod, in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, with interest at therate of 6 percent per annum as provided inIsisPlumbing& Heating Co.,138 NLRB 716.43RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the NationalLabor Relations Board order that Bagel Bakers Councilof Greater New York (herein Council), Bagel Box, Inc.,Bagel Town, Inc., Benson Bagel Bakery, Culver BagelBakery, Fred Lemberg and Jerry Lemberg, d/b/a CulverBagels, successor to Culver Bagel Bakery, Far RockawayBagel Bakery, Inc., Flatlands Bagel Bakery, Inc., GoldenBagel Corp., Island Park-Nassau Bagel Bakery, LaureltonBagel Bakery, Nelson Bagel Bakery, Inc., Neptune BagelBakers, Inc., Rubenstein Bagels, Inc., Joseph Rubenstein,43As used herein,the term "Respondents"includes each Respondentmentioned in either complaint,as amended I have found that sinceDecember1966,D &.H Bagel Bakery andPopsBagel Bakery has beenand is a single employer responsible for all unfair labor practices found.Although not named in the complaint involving Local 802, it was admittedthat Nelson Bagel Bakery was a member of council, and the proof showsthat it participated' in the unfair labor practices found Its liability was,therefore,fully litigated,and I deem it appropriate to grant relief as to itHowever, as statedsupra,sectionE,7, the relief granted as to CulverBagels, is granted only to the extent that its predecessor Culver BagelBakery does not comply with the order as to it.633Morris Rubenstein and Herman Reiter, copartners doingbusiness as RubensteinBagels,Tri-BoroBagelCo., Inc.,Pops Bagel Bakery, Inc., and D & HBagelBakery, theirrespective officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing, upon request, to bargain in good faithwithBagelBakersUnionLocal338,Bakery andConfectioneryWorkers International Union of America,AFL-CIO (herein Local 338), as the collective-bargainingrepresentative of all employees in a unit of all bakers andkettlemen, including ovenmen, benchmen, fourth men, andjobbers in the employ of members of the Council,excluding all other employees and all supervisors asdefined in Section 2(11) of the National Labor RelationsAct, as amended, with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.(b)Refusing, upon request, to furnish Local 338 withdata relating to the financial status andbusinessoperations of the employer members of the Council, andallother information necessary or relevant to collectivebargaining negotiations between the parties.(c)Demandingorinsistingthatany agreementnegotiatedwith Local 338 be effective for no greaterperiodthanday-to-day,week-to-week,oratmostmonth-to-month, or for any other period of unreasonablyshort duration.(d)Locking out or terminating employees in the unitset' forth in paragraph l(a) above, in support of a demardfor a contract of unreasonable short duration, or afterfailing to supply information of the nature described inparagraph 1(b) above.(e)Refusingor failing to continue in full force andeffect or failing or refusing to fully comply with each andevery provision of the collective bargaining agreementwith Local 338,, effective from February 1, 1966, unlessand until said agreement is terminated (1) by mutualconsent of the parties, or (2) in the manner provided inSection 8(d) of the National Labor Relations Act, asamended.(f)Refusing to employ or locking out the employees inthe unit set forth in paragraph 1(a) above,, who aremembers of or represented by Local 338, withoutcomplying with Section 8(d)(1), (2), (3), and (4) of theNational Labor Relations Act, as amended.(g)Discriminatorilylockingoutorterminatingemployees in the unit set forth in paragraph 1(a) above, oremployees who are members of or represented by BakeryDrivers Union Local 802, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (herein Local 802), in the unitshereinafter mentioned, in order to discourage membershipinLocal 338 or Local 802, or in any' other mannerdiscriminating in regard to the hire or - tenure 'ofemploymentoranyothertermorconditionofemploymentoftheemployeesinanyof ' theaforementioned units. The Units represented by Local 802are:(1)All route drivers, relief route riders, peddlers,independent jobbers, agents, distributors, bobtailers, anddriver sales clerks employed by any member of theCouncil, excluding all other employees and all supervisorsas defined in Section 2(11) of the National LaborRelations Act, as amended.(2)All stringers, jumpers, helpers and sale clerksemployed by any member of the Council, excluding allother employees and all supervisors as defined in Section2(11) of the National Labor Relations Act, as amended. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h) In any other manner interfering with, restraining orcoercing employees in the exercise of their right toself-orgainzation,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, of to refrainfrom any and all such activities.2.Take the following affirmative action foundnecessary and designed to effectuate the policies of theaforesaid Act:(a)Upon request, through the Bagel Bakers Council ofGreater New York, bargain collectively with Local 338 asthe exclusive representative of the employees in the unitset forth in paragraph 1(a) above, with respect to rates ofpay, wages, hours of employment and other terms andconditions of employment, and if an understanding isreached,embody such understanding into a signedcontract.(b) Furnish to Local 338, upon request, financial datarelating to the business operations of the members of theCouncil, as well as all other information necessary orrelevant to the collective bargaining negotiations betweensaid parties.(c)Offerimmediate,fullandunconditionalreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights, privileges, or working conditions, to their respectiveemployees who are members of or represented by Local338 or Local 802 and in one of the units set forth inparagraphs 1(a) and (g), who were locked out or otherwiseterminated on or about February 1, 1967, and make eachsuch employee whole for any loss of earnings he may havesuffered, in the manner set forth in the section hereofentitled "The Remedy."(d)Preserve and, upon request, make available toauthorized agents of the National Labor Relations Board,,for examination and copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary or useful incomputing the amount of backpay herein provided.(e)Notify each employee entitled to reinstatementpursuant to the provisions of paragraph 2(c) above ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordancewith the Selective Service Act and theUniversalMilitaryTraining and Service of 1948, asamended.(f)Post of their respective places of business wherebagels are produced or sold, copies of the notice attachedheretomarked "Appendix."44 Copies of said notice onforms provided by the Regional Director for Region 29,shall, after being signed by an authorized representative,be posted immediately upon receipt thereof and be somaintained for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted, and take all reasonablesteps necessary to insure that said notices are not altered,defaced, or covered by any other material. .(g)Notify the aforesaid Regional Director, in writing,within twenty days from the date of receipt of this"In the eventthat this RecommendedOrderisadopted by the Board,the words "a Decision and Order"shall be substitutedfor thewords "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrderisenforcedby a decreeof a United StatesCourt of Appeals,the words"a Decree of the UnitedStates Court ofAppeals Enforcing an Order"shallbe substitutedfor the words "aDecision and Order."Decision what steps they severally have taken to complyherewith. °5IT ISFURTHER RECOMMENDED that the complaint inCase 29-CA-923-2, to the extent that it alleges thatRespondent refused to bargain with Local 802, bedismissed."In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read. "Notify theaforesaidRegionalDirector, in writing, within10 days from the date of this Order, what stepsthey severallyhave takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial, in which all parties had an opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated theNational Labor Relations Act in certain respects and hasordered us to post this notice so that you may know yourrightsunder that Act in connection with the situationinvolved in the case.WE WILL, on request, through Bagel Bakers Councilof Greater New York, bargain collectively with BakeryWorkers Local 338 as the exclusive representative ofemployees in a unit composed of all bakers andkettlemen, including ovenmen, benchmen, fourth men,and jobbers in the employ of members of the aforesaidCouncil,excludingallotheremployees,andallsupervisors, with respect to rates of pay, wages, hoursof employment and other terms and conditions ofemployment, and if an understanding is reachedembody the same into a signed contract.WE WILL in the course of such bargaining, uponrequest, supply Local 338 with financial data relating tothe status and business operations- of the employermembers of the aforesaid Council, as well as all otherinformation necessary or relevant to our bargainingwith Local 338.WE WILL NOT, in the course of such bargaining,insistor demand that any agreement reached withLocal 338 be effective for no greater period thanday-to-day, week-to-week, or at most month-to-month,or for any other period of unreasonably short duration.WE WILL NOT lockout or terminate employeemembers of Local 338 in support of a demand for acontract of unreasonable short duration, or after failingor refusing to supply financial and other data of thenature heretofore mentioned.WE WILL NOT terminate, lockout or refuse to employmembers of Local 338, or terminate and cease givingeffect to any contract we may have with Local 338,without having first complied with the applicableprovisions of Section 8(d) of the Act. .WE WILL NOT lockout, or in any other mannerdiscriminate in regard to the hire or tenure ofemployment or any other term or condition ofemployment of any of our employees in the aforesaidunitrepresentedbyLocal338,or +n the unitsrepresented by Bakery Drivers Local 802. The unitsrepresented by Local 802 are: BAGEL BAKERSCOUNCIL(a)All route driver, relief route riders, peddlers,independent jobbers, agents, distributors, bobtailers,and driver sales clerks employed by members of theaforesaid Council, excluding all other employees andall supervisors.(b) All stringers, jumpers, helpers and sales clerksemployed by any member of the aforesaid Council,excluding all other employees and all supervisors.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistlabororganizations, to bargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities,WE WILL give full effect to, and in all respects fullycomply with each and every provision of our contractwith Local 338, which became effective February 1,1966, and will continue to do so until such time as saidcontract is terminated by mutual consent of the parties,or in a manner provided by Section 8(d) of the Act.WE WILL offer immediate, full and unconditionalreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights,privileges,orworking conditions, to all ouremployees who are members of or represented by Local338 or Local 802, in any one of the Units set forthabove, whom we locked out or otherwise terminated onFebruary 1, 1967, and make each such employee wholefor any loss of earnings he may have suffered by payingto him a sum of money equal to the difference betweenwhat he normally would have earned between February1,1967, and the date of his reinstatement, and his netearnings during said period.635All our employees are free to become or remainmembers of Bakery Workers Local 338, or BakeryDrivers Local 802, or refrain from becoming or remaininga member of either of said unions.BAGEL BAKERS COUNCIL OF GREATER NEW YORK,BAGEL Box, INC. BAGEL TOWN, INC., BENSONBAGEL BAKERY, CULVER BAGEL BAKERY, FREDLEMBERG AND JERRY LEMBERG, D/B/A CULVERBAGELS, SUCCESSOR TO CULVER BAGEL BAKERY, FARROCKAWAY BAGEL BAKERY, INC., FLATLANDS BAGELBAKERY, INC., JOSEPH RUBENSTEIN, MORRISRUBENSTEIN AND HERMAN REITER, COPARTNERSDOING BUSINESS AS RUBENSTEIN BAGELS, TRI-BOROBAGEL CO. INC., Pops BAGEL BAKERY, INC., AND D& H BAGEL BAKERY.(Employers)DatedBy(Representative)(Title)WE WILL notify each employee entitled toreinstatement, if presently serving in the Armed Forcesof the United States, of his right to full reinstatementupon application, in accordance with the SelectiveServiceAct and the Universal Military Training andService Act of 1948, as amended.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,4thFloor,Brooklyn,New York 11201, Telephone596-5386.